RENDERED: DECEMBER 9, 2022; 10:00 A.M.
                         TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2022-CA-0001-MR

YVONNE M. CENTA (FORMERLY
LINDSEY)                                                           APPELLANT


                 APPEAL FROM OLDHAM FAMILY COURT
v.              HONORABLE DOREEN S. GOODWIN, JUDGE
                        ACTION NO. 14-CI-00123


WILLIAM E. LINDSEY                                                    APPELLEE


                               OPINION
                        VACATING AND REMANDING

                                 ** ** ** ** **

BEFORE: TAYLOR, K. THOMPSON, AND L. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Yvonne M. Centa (formerly Lindsey) appeals from the

Oldham Family Court’s order terminating the maintenance obligations due Yvonne

from her former husband William Lindsey. The dissolution decree specified that

maintenance would automatically terminate upon Yvonne’s cohabitation. At issue

is whether the family court erred by: (1) finding that Yvonne was cohabiting with

Craig Cook; (2) summarily terminating William’s maintenance obligation upon a
finding of cohabitation (rather than the family court having to determine whether

continued maintenance was unconscionable pursuant to Kentucky Revised Statutes

(KRS) 403.250); and (3) retroactively terminating William’s maintenance

obligation effective to the filing of the motion requesting termination, thus

requiring that Yvonne reimburse William. We vacate because the family court

incorrectly interpreted the relevant law by: (1) failing to apply an appropriate

definition of cohabitation and make appropriate findings pursuant to it; (2)

concluding that the automatic termination clause in the dissolution decree was

enforceable in the same way as such a clause would be, were it part of a separation

agreement; and (3) failing to consider the controlling provisions of KRS

403.250(1) as interpreted by Combs v. Combs, 787 S.W.2d 260 (Ky. 1990), to

determine if such cohabitation resulted in continued maintenance being

unconscionable. Therefore, on remand, the family court must apply a proper

definition and make appropriate findings before determining if Yvonne is

cohabiting, if so whether continuing maintenance is unconscionable, and if so

whether the termination of maintenance should be retroactive to the filing of the

motion to terminate.

             Yvonne and William were married in 1986 and their divorce was

finalized in 2016. The family court was required to resolve disputed matters and

ultimately in the dissolution decree ordered William to pay Yvonne maintenance in


                                         -2-
the amount of $5,900 per month for ten years. A clause in the decree stated that

maintenance “shall terminate upon the death of either party, or upon [Yvonne’s]

remarriage or cohabitation with [a] romantic partner[.]” The term “cohabitation”

was not defined or otherwise further explained within the court’s decree. Neither

party filed a direct appeal.

             In January 2020, William requested that the family court terminate his

maintenance obligation, alleging that Yvonne was cohabiting with Craig. Yvonne

opposed the motion and denied she was cohabiting. Unfortunately, the hearing on

William’s motion was not conducted until January 2021, due at least in part to

closures and delays associated with the COVID-19 pandemic.

             At the January 2021 hearing, which was conducted via

videoconference, Yvonne, Craig, and a private investigator hired by William each

testified. Yvonne and Craig admitted having been in a sexually intimate

relationship but asserted their relationship had ended and they had not cohabited.

They admitted having taken trips together but insisted they paid their own

expenses. They adamantly denied that Craig made financial contributions to

Yvonne. By contrast, the investigator testified that her observation of Yvonne’s

home showed that Craig frequently left in the early morning hours and often drove

Yvonne’s vehicles.




                                        -3-
            The family court’s order granting William’s motion to terminate

maintenance was not filed until early June 2021. The family court concluded,

despite Yvonne’s and Craig’s denials, that Yvonne had been cohabiting with Craig

as her romantic partner. The family court then proceeded to terminate William’s

maintenance obligation without any additional analysis, concluding this was

warranted due to the clause in the dissolution decree providing for automatic

termination upon cohabitation. The family court made the termination of

maintenance retroactive to the date William’s motion was filed. This had the

practical result of Yvonne owing William over $100,000 to reimburse him for the

maintenance she received during the pendency of his motion.

            Yvonne filed a motion to alter, amend, or vacate under Kentucky

Rules of Civil Procedure (CR) 59.05. Among Yvonne’s arguments was that the

family court erred by not conducting an appropriate analysis under KRS 403.250 as

to whether the cohabitation made it unconscionable for her to continue to receive

maintenance. Yvonne also argued that the family court erred by terminating

maintenance retroactively.

            The family court denied Yvonne’s motion in December 2021, relying

upon the automatic termination clause in the decree. The family court also held




                                        -4-
that retroactive termination was permissible under Mudd v. Mudd, 903 S.W.2d 533

(Ky.App. 1995). Yvonne then filed this appeal.1

              “When a party seeks to modify a divorce decree respecting

maintenance or support pursuant to KRS 403.250, the moving party has the burden

of proving a change of circumstances so substantial and continuing as to make the

terms of the decree unconscionable.” Wilcher v. Wilcher, 566 S.W.2d 173, 175

(Ky.App. 1978). We review an order resolving a motion to modify, or terminate,

maintenance under the deferential abuse of discretion standard. See, e.g., Block v.

Block, 252 S.W.3d 156, 159 (Ky.App. 2007). We may disturb factual findings

only if they are clearly erroneous, but we review issues of law de novo. Id.

              While we recognize that William filed a motion to terminate, not

modify, maintenance, “KRS 403.250 expressly speaks to modification

of maintenance, without distinguishing between termination and reduction of an

existing award. Thus, a motion to terminate maintenance necessarily encompasses

all lesser relief, including a reduction or modification of an open maintenance

award.” Bickel v. Bickel, 95 S.W.3d 925, 930-31 (Ky.App. 2002).

              KRS 403.250 provides in relevant part:

              (1) Except as otherwise provided in subsection (6) of
                  KRS 403.180, the provisions of any decree respecting
                  maintenance may be modified only upon a showing

1
  We have examined all the parties’ arguments, but we will not address those which are
redundant, irrelevant, or otherwise without merit.

                                              -5-
                of changed circumstances so substantial and
                continuing as to make the terms unconscionable. . . .

             (2) Unless otherwise agreed in writing or expressly
                 provided in the decree, the obligation to pay future
                 maintenance is terminated upon the death of either
                 party or the remarriage of the party receiving
                 maintenance.

             We begin by addressing the different types of situations when

cohabitation can result in the termination of maintenance and how KRS 403.250

does or does not apply. There are three general factual scenarios: (1) neither the

parties’ settlement agreement (if there is one) nor the family court’s judgment or

dissolution decree ever mentions that termination of maintenance will or may

result from cohabitation; (2) the parties’ settlement agreement (incorporated in the

family court’s judgment or dissolution decree) provides that cohabitation does or

can terminate maintenance; or (3) only the family court’s judgment or dissolution

decree provides that maintenance will or may be terminated by subsequent

cohabitation.

             In the first scenario, epitomized by the Kentucky Supreme Court’s

opinion in Combs, neither a settlement agreement nor the dissolution decree

provided for the termination of maintenance based on cohabitation. In Combs, the

former husband filed a motion to terminate maintenance due to the former wife’s

cohabitation with another in a relationship that he claimed was the functional

equivalent of marriage, pursuant to KRS 403.250(2). Combs, 787 S.W.2d at 261.

                                         -6-
The trial court refused to terminate maintenance pursuant to KRS 403.250(2), but

instead considered whether the cohabitation provided for a change of

circumstances pursuant to KRS 403.250(1) rendering continued maintenance

unconscionable, concluded that it did, and reduced the maintenance payments to

zero. Combs, 787 S.W.2d at 261. The Kentucky Supreme Court upheld this

decision, concluding that “a maintenance recipient’s cohabitation can render

continued maintenance ‘unconscionable’ if the nature of the cohabitation

constitutes a new ‘financial resource’ as contemplated in KRS 403.200(2)(a).” Id.

However, in doing so it explained:

                  We recognize that not every instance of
            cohabitation constitutes a change in circumstances
            making continued maintenance “unconscionable.” We
            do not intend by this opinion to open the floodgates to
            motions to terminate or suspend maintenance payments
            in every situation in which the maintenance recipient has
            begun dating, or has formed casual relationships with
            persons of the opposite sex. While each case stands on
            its own, the elements to consider are:

            1. Duration – It should never be the intention of the
               Court to allow for maintenance reduction based upon
               casual “overnights” or dating. A showing of
               substantially changed circumstances under KRS
               403.250(1) based upon cohabitation, necessarily
               involves proof of some permanency or long-term
               relationship.

            2. Economic Benefit – The relationship must be such to
               place the cohabitating spouse in a position which
               avails that spouse of a substantial economic benefit.
               The scope and extent of the economic benefit should

                                        -7-
                be closely scrutinized. If the “cohabitation” does not
                change the cohabitating spouse’s economic position,
                then reductions should not be permitted.

             3. Intent of the Parties – Does it appear that the
                cohabitating spouse is avoiding re-marriage to keep
                maintenance? Does it appear from the circumstances
                that the cohabitating parties intend to establish a
                “lasting relationship?”

             4. Nature of the Living Arrangements – Does it appear
                that the cohabitation is merely a space sharing
                situation or is there one common household?

             5. Nature of the Financial Arrangements – Is there a
                “pooling of assets?” Is there actually a joint or team
                effort in the living arrangement? Who pays the bills
                and how are they paid?

             6. Likelihood of a Continued Relationship – Does it
                appear that the relationship will continue in the
                future? Do the parties intend the relationship to
                continue indefinitely?

Id. See also Barnett v. Wiley, 103 S.W.3d 17, 19-20 (Ky. 2003) (discussing similar

factors to determine if persons cohabited for purposes of domestic violence

statutes).

             The Kentucky Supreme Court in Combs specifically clarified that it

was rejecting the supposition that cohabitation could be considered the equivalent

of marriage pursuant to KRS 403.250(2) and, thus, be subject to automatic

termination, explaining “[i]f the legislature wants to make a policy decision to

automatically terminate maintenance upon a recipient’s cohabitation, then it should


                                         -8-
amend KRS 403.250(2) to add cohabitation as a ground[] for automatic

termination.” Combs, 787 S.W.2d at 263.

               As the General Assembly has not acted, we continue to be bound by

this cautious approach in which cohabitation is not equated to remarriage. We

believe courts should rightly be cautious of terminating or reducing maintenance

whether it was the lower court or the parties themselves that agreed maintenance

was appropriate.2

               In the second scenario, epitomized by the Kentucky Supreme Court’s

opinion in Cook v. Cook, 798 S.W.2d 955, 956 (Ky. 1990), and the Court of

Appeals’ opinions in Block, 252 S.W.3d at 157, and Bennett v. Bennett, 133

S.W.3d 487 (Ky.App. 2004), the property settlement agreements provided for

termination or potential termination of maintenance upon cohabitation, and



2
  We recognize that when family courts incorporate settlement agreements providing for
maintenance into dissolution decrees, those courts generally do not make an independent
analysis of the propriety or amount of maintenance. Without prior findings of fact on those
issues, and without there being a full context or basis for the parties’ agreement on maintenance
such that the court would be able to presently appreciate and weigh the parties’ original
circumstances, courts must be hesitant to invade the parties’ negotiations and contractual
agreements. For example, the payment of future maintenance is often utilized in lieu of the
present payment of the full share of marital property (small businesses, pensions, social security,
etc.) or the restitution of non-marital interests. In such circumstance, before a family court
determines that an unconscionable, substantial, and continuing change has occurred, it must first
“compare the parties’ current circumstances to those at the time the court’s separation decree was
entered” in comportment with Tudor v. Tudor, 399 S.W.3d 791, 793 (Ky.App. 2013).
Negotiated maintenance awards should not be reduced if it is evident that maintenance was
provided to equitably divide the marital property or restore non-marital property rather than to
provide ongoing necessary support.



                                               -9-
therefore rules of contract interpretation would take precedence. The specific

language agreed upon by the parties in their settlement agreement regarding

cohabitation and termination of maintenance results in different analysis and

applications of the law.

             In Cook, the property settlement agreement provided that maintenance

was payable until a termination date but would end sooner if the former wife

“begins cohabitation with a non-relative adult male[.]” Cook, 798 S.W.2d at 956.

The testimony established that although the wife and her paramour had an

exclusive sexual relationship, they maintained and resided in separate residences

and paid their own living expenses; while this couple spent time together almost

every evening in the wife’s home, the paramour returned to his own home to spend

the night. Id. at 956-57. Given these facts, the Kentucky Supreme Court

considered the definition of “cohabitation” contained in the Fifth Edition of

Black’s Law Dictionary which provides: “To live together as husband and wife.

The mutual assumption of those marital rights, duties, and obligations which are

usually manifested by married people, including but not necessarily dependent on

sexual relations.” Cook, 798 S.W.2d at 957. The Court concluded the conduct of

the wife and her paramour did not satisfy this definition. Id. The Court also

opined that if the language of the contract alternatively prohibited cohabitation




                                        -10-
defined as “living in the same house[,]” the wife’s conduct with her paramour did

not satisfy this definition, either. Id.

              The Cook Court concluded that Combs was not applicable to the

situation before it because in Combs there was no issue that cohabitation had

occurred; the issue was whether such cohabitation constituted a change in

circumstances sufficient to make continuing payments “unconscionable” under

KRS 403.250(1). Conversely, the issue before the Kentucky Supreme Court in

Cook was one of contract interpretation in determining “whether there has been

‘cohabitation’ which would automatically terminate maintenance under the terms

of the contract” (i.e., the parties’ marital settlement agreement). Cook, 798 S.W.2d

at 957.

              Similarly, in Bennett, 133 S.W.3d at 488, the settlement agreement

provided that the obligation to pay maintenance would terminate upon the wife’s

cohabitation. When the husband learned that the wife’s paramour was sleeping

with her in her home every night beginning in July 2001, he filed a motion to

terminate maintenance, which was granted in January 2003, effective as of July

2001. Id. at 488-89. The Court of Appeals concluded that under the undisputed

facts the paramour spent every night with the wife in her house unless he happened

to be out of town on business and she did not accompany him; therefore, the wife’s




                                           -11-
relationship with her paramour “qualifies as cohabitation whether considered in

light of sexual involvement or living in the same house.” Id. at 490.

             The Court of Appeals in Bennett further concluded that it was

appropriate for the trial court to determine that the wife and her paramour began

living together in July 2001 because the settlement agreement did not indicate that

the parties intended “cohabitation” to have any special meaning beyond the

ordinary meaning of the word, which usually means a couple living together and

not married to one another (as three dictionaries provided), rather than living

together as husband and wife. Id. at 491.

             In Block, in contrast to Cook and Bennett, the settlement agreement

provided that if the former wife should ever “reside [] with a member of the

opposite sex not related to her by blood,” the court could entertain a motion to

modify maintenance as a result of the alleged cohabitation, and in such a review

“the provisions of KRS 403.250 would control.” Block, 252 S.W.3d at 157. In

Block, the wife’s paramour moved into her condominium, they then jointly

purchased a home with him advancing her money for her portion of the share of

the purchase price, she repaid him, they jointly purchased furniture and a boat, had

joint insurance on their vehicles, their written partnership agreement provided that

their joint property will devolve to the other under a right of survivorship

provision, they had a joint checking account to pay joint household expenses, and


                                         -12-
they had a commitment ceremony. Id. at 157-58. The family court denied the

husband’s motion to modify his maintenance obligation because the family court

decided that the wife only received “some” financial benefit from her relationship,

which was insufficient to meet the Combs standard. Block, 252 S.W.3d at 159.

              In reversing, the Court of Appeals in Block noted that separation

agreements3 are enforceable contracts and that it was evident “that the parties

contemplated that Mrs. Block’s cohabitation may result in modifying

maintenance.” Id. at 160 (emphasis added). The Court observed “one principle is

exceedingly clear from the caselaw: absent a provision otherwise in a separation

agreement, cohabitation is only one factor to consider in reviewing modification of

maintenance cases.” Id. at 161.

              As the parties’ agreement did not contain a provision which would

cause maintenance to terminate automatically upon cohabitation, and instead stated

KRS 403.250 would control, the Court of Appeals in Block applied the Combs

factors, explaining that “[w]e believe that the holding in Combs is that each of the

factors should be considered, but that Combs requires that the cohabitation must

result in a change in the cohabiting spouse’s economic position before a

modification of maintenance is in order.” Block, 252 S.W.3d at 161-62 (footnote


3
  The Court of Appeals appears to have been using the term “separation agreement” as
synonymous with “settlement agreement.” We believe that either type of agreement as
incorporated into a dissolution decree should be treated the same.

                                            -13-
omitted). The Court rejected the family court’s conclusion that the former wife

was only enjoying “some economic benefit” where she saved money living with

her paramour and had full access to a house and boat for which she had only paid

half the cost, had a substantially reduced cost of housing, and no longer owes

mortgage payments. Id. at 162. The Court explained that all the factors favored

modification of maintenance to zero. Id. at 163.

            In the third scenario, epitomized by Castle v. Castle, 266 S.W.3d 245,

247-48 (Ky.App. 2008), the circuit court itself established an open-ended

maintenance award that provided maintenance would terminate if the wife

cohabited. The Court of Appeals concluded that when it is the circuit court that

imposed a cohabitation limitation on maintenance (rather than the parties by

agreement), the award can only be modified if the circumstances evidence a

change of circumstances “so substantial and continuing as to make the terms of the

award unconscionable.” Id. at 248. The Court cited Massey v. Massey, 220

S.W.3d 700 (Ky.App. 2006), as supporting its conclusion that this interpretation is

necessary to prevent such a condition from being in contravention of KRS

403.250(1). Castle, 266 S.W.3d at 248. In Massey, the Court of Appeals

explained that “[t]he family court simply cannot impose modification terms upon

an open-ended maintenance award not authorized by KRS 403.250(1).” Massey,

220 S.W.3d at 703.


                                        -14-
             The Court of Appeals in Castle also noted with approval that the

circuit court “considered the cohabitation issue under the unconscionability

provisions of KRS 403.250(1)” and “made a specific evidentiary finding that [the

wife’s] cohabitation relationship was inequitable and specifically found the

existence of changed circumstances sufficient to make the payment of maintenance

unconscionable.” Castle, 266 S.W.3d at 248. The Court emphasized that “[w]hile

the cohabitation restriction itself may have been unenforceable absent an

agreement between the parties, the circuit court still made sufficient findings to

warrant the termination of maintenance under KRS 403.250.” Id.

             It is this third scenario which applies here as it was the family court

that imposed the condition that maintenance would terminate upon cohabitation.

However, other aspects of the cases in the other categories are also relevant.

Because the clause providing for automatic termination of maintenance upon

cohabitation with a romantic partner was not the result of a negotiated settlement

agreement between William and Yvonne, to avoid running afoul of KRS 403.250

the family court had to first determine whether Yvonne and Craig were

“cohabiting” and then whether such cohabitation rendered “continued maintenance

‘unconscionable’” because “the nature of the cohabitation constitutes a new

‘financial resource’ as contemplated in KRS 403.200(2)(a).” Combs, 787 S.W.2d

at 262.


                                         -15-
               Initially we address whether the family court properly concluded that

Yvonne cohabited with Craig. We are unaware of what definition the family court

applied to determine whether Yvonne was cohabiting with Craig. We believe that

the Black’s Law Dictionary definition as considered in Cook was a proper

definition to consider and is consistent with the Combs factors, but that other

dictionary definitions may have merited consideration as well as noted in Bennett.

While the Black’s Law Dictionary definition speaks of living together as husband

and wife, cohabitation is legally distinct from marriage as Kentucky does not allow

cohabitation to result in a common law marriage,4 and indeed in Combs the Court

rejected an attempt to have cohabitation be treated as marriage pursuant to KRS

403.250(2). Other definitions require living together in one residence (with or

without sexual relations).




4
  There is no artificial form of marriage recognized in Kentucky and the idea of the legal
recognition of such unions has been rejected by our legislature since the advent of the Kentucky
Revised Statutes. As stated over a hundred and fifty years ago, albeit in a unique case involving
whether the cohabitation-based marriage of two former slaves was a legally binding marriage
after slavery was finally abolished, “there is now no law in Kentucky to legalize cohabitation . . .
as marriage, the common and only law to that effect having been repealed.” Estill v. Rogers, 1
Bush 62, 64 Ky. 62, 65 (1866) (enslaved parties) (emphasis original). That distinction remains
in effect, with the only exception being Kentucky’s deference to the laws of other states, where
parties previously resided, recognizing their marital status in Kentucky. Kentucky has devoted
an entire chapter, KRS Chapter 402, to defining, with particularity, each of the requirements
which must be met in order for a couple to be legally married and recognized as “united in law
for life.” KRS 402.005. We must conclude that the General Assembly has determined the
public would be better served by maintaining clarity, as shown by its statutes, between marriages
and any other form of living arrangement.



                                               -16-
             The family court in terminating William’s maintenance obligation did

not clarify whether Yvonne and Craig had a romantic relationship in which they

either essentially lived together as husband and wife or lived together at the same

residence. We believe there is a distinction between engaging in “sleepovers” and

having a shared residence. The family court held that Yvonne had cohabited

because “[Craig] spent almost every night with [Yvonne] at her residence, had

unfettered access to her home and vehicles, and the parties were in an intimate

relationship. The actions of [Craig and Yvonne] point to sharing a home, vehicles,

travel, and intimacy. All indicative of cohabitation.” It is unclear to us what

definition of cohabitation the family court was using, that it even considered what

definition should apply or simply applied its own, or whether the actions of

Yvonne and Craig conformed to such a definition or were simply assumed to do

so. Without any further definition for cohabitation contained in a decree of

dissolution, we believe it would be appropriate to conclude that the Black’s Law

Dictionary adopted by our highest court in Cook was intended to apply and

applying another definition would at the very least require some additional

analysis.

             We question whether William presented sufficient evidence to show

that Yvonne and Craig cohabited under any definition of “cohabitation.” Sexual

relations, overnight visits, and occasional trips together are hallmarks of modern


                                        -17-
dating; these actions alone do not meet either definition of cohabitation. However,

we are a court of review, not an initial factfinder. Therefore, we vacate and

remand with instructions for the family court to consider what definition of

“cohabitation” should apply, and then given that standard, determine anew if

Yvonne cohabited with Craig.

              If, on remand, the family court again concludes that Yvonne cohabited

with Craig, this is only the first step needed in an analysis as to whether

maintenance should be terminated, because it is the effects of the cohabitation and

the scope of the arrangement, not the act in and of itself, which determines whether

or not maintenance should be modified pursuant to Combs and KRS 403.250(1).

As explained in Castle, the family court’s imposition of a cohabitation

maintenance termination clause cannot be treated the same as if such a clause were

negotiated between the parties. Standing alone and without the parties’ agreement,

“cohabitation is not grounds under the statute to terminate maintenance[.]”

Bennett, 133 S.W.3d at 489 (construing Combs).5 Therefore, the family court erred

by terminating maintenance based solely upon the automatic termination clause.




5
 The parties each cite sundry unpublished opinions addressing the issue of whether a court may
automatically terminate maintenance based solely on cohabitation, absent agreement by the
parties, but we decline to address any unpublished opinions because the issue is sufficiently
addressed by published precedent.



                                             -18-
             The family court declined to address the Combs factors because it

viewed Cook, 798 S.W.2d 955, as controlling – thus, in its view, making Combs

irrelevant. The parties continue to disagree over whether Cook or Combs applies.

Actually, both do.

             We have already discussed Cook’s applicability in determining

whether cohabitation has occurred. But Cook does not address whether

cohabitation should result in termination of maintenance because the parties in

Cook had agreed that it would under the terms of their settlement agreement.

Therefore, the family court erred by stating in its order denying Yvonne’s motion

to alter, amend, or vacate that “[t]he fact that the maintenance obligation was set

by contract in Cook is irrelevant.” To the contrary, the entire fundamental basis for

the holding in Cook is that the parties had contractually agreed to terminate

maintenance upon cohabitation. As we have explained, when it is the family court

that imposes the condition that maintenance will terminate upon cohabitation,

under Castle the family court cannot simply graft on another condition to KRS

403.250(2) but must instead determine that the cohabitation satisfies the

unconscionability provisions of KRS 403.250(1) as established by meeting the

factors set forth in the Combs test. Therefore, on remand, if the family court again

concludes that Yvonne cohabited with Craig, it must apply and discuss the Combs




                                        -19-
factors to determine if it would be unconscionable for her to continue to receive

previously awarded maintenance.

              Finally, given our decision on cohabitation and automatic termination

of maintenance, we must also vacate the family court’s secondary conclusion that

the termination would be retroactive to the date William submitted his motion.

While Yvonne’s argument that the retroactive termination was improper is now

technically moot, for the benefit of the court and parties on remand, we will briefly

address it.

              The basis for Yvonne’s argument against retroactivity is the statement

in Combs that “maintenance payments are vested from the entry of a decree and

ordinarily can be modified only upon the entry of a subsequent order of the Court

to operate prospectively, from the date of entry.” Combs, 787 S.W.2d at 263.

              Of course, there is inevitably a gap between the filing of a motion and

a ruling thereon. Therefore, albeit unfortunately without analyzing the language in

Combs, we have held that “our law does not prohibit a trial court from granting a

retroactive reduction of maintenance for the period of time from the filing of the

motion to the entry of judgment.” Mudd, 903 S.W.2d at 534. The decision to

reduce or eliminate maintenance retroactive to the date a motion seeking that relief

was filed is within the trial court’s discretion. Id.




                                          -20-
              In other words, a family court has the ability to, after considering the

relevant facts and circumstances, amend or terminate a maintenance obligation

retroactively.6 For example, the family court could consider whether the delay in

ruling on the motion was unreasonably caused, or extended, by the payee’s actions

or inactions since a payee should not benefit from an unreasonable delay which he

or she caused.

              We do not perceive our holding in Mudd to contravene Combs

because a payee does not have a right to receive payments to which he or she is not

entitled, and the filing of a motion to reduce or terminate maintenance shows – or

at least puts all concerned on notice – that it is no longer conscionable for the

payee to receive the previously ordered amount of maintenance. See Bennett, 133

S.W.3d at 488-89 (reciting that the circuit court ultimately ruled that it was

appropriate for maintenance to terminate as of the date that the wife cohabitated,

with the parties apparently not challenging this aspect of the decision).

              The conclusion that retroactive termination is appropriate in certain

circumstances also aligns well with basic fairness and equity. Precedent from our

Supreme Court makes plain that a court can order maintenance payments to begin




6
 While spousal maintenance and child support payments were traditionally both considered to
be vested when due, spousal maintenance is now treated differently pursuant to Mudd. As to
child support, compare with Price v. Price, 912 S.W.2d 44, 46 (Ky. 1995).



                                            -21-
retroactively from the date a party sought such relief. Higbee v. Higbee, 89

S.W.3d 409, 410 (Ky. 2002). Since a court has the discretion to order maintenance

payments to begin retroactively, it should also have the corresponding discretion to

order maintenance payments to be terminated retroactively. See Borders Self-

Storage & Rentals, LLC v. Transportation Cabinet, Department of Highways, 636

S.W.3d 452, 456 (Ky. 2021) (“The rule of law should, in the interest of justice and

fairness, cut both ways since ‘what is sauce for the goose is sauce for the

gander.’”).

              Here, the monthly maintenance payments were large and there was an

unusually lengthy gap between when William filed his motion and when it was

granted. Therefore, the retroactive nature of the family court’s ruling resulted in

Yvonne owing William a substantial sum. If the family court again terminates

William’s maintenance obligation, it shall address the relevant facts and

circumstances (such as Yvonne’s financial status and the reasons for the lengthy

delay in its issuance of a ruling) before deciding whether it is equitable for the

termination to be made retroactive.

              Accordingly, we vacate the Oldham Family Court’s order terminating

William’s maintenance obligation to Yvonne and ordering her to repay him and

remand for more specific findings and rulings after applying the applicable law.




                                         -22-
          ALL CONCUR.

BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

James L. Theiss           Randall L. Wright
James Daniel Theiss       Louisville, Kentucky
La Grange, Kentucky




                        -23-